DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 are indefinite because it is unclear what the skilled artisan would consider as “attributes associated with the wafer”.  Specifically, what does applicant mean by “associated with the wafer”?  Claims 1, 15, and 18 are further indefinite because it fails to positively recite a step of cleaning the wafer.  Claims 8, 15, and 18 are indefinite because it is unclear what is meant by “clap”.  Claim 15 recites “expelling a vapor through an exhaust unit, however, the last line should recite “the vapor expelling through the exhaust line” to be consistent.  Similarly, claim 17 should recite “expelling through the exhaust unit”.  Claim 18 is indefinite because it is unclear what is meant by a thermal condition “associated with” the wafer.  Claim 20 is indefinite because it should recite “at least six support pins”.  The claim should also recite “formed by each of the at least six support pins”.  

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5-7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US2011/0089137A1) in view of Nagashima et al. (EP2854163A1), Hsu et al. (US6280696B1) and further in view of Brown et al. (US2014/0130825A1). 
Re claim 1, Tanaka  et al. teach a method cleaning a wafer comprising: loading a wafer  onto a wafer holder 30, supplying a flow of cleaning fluid from cleaning nozzle 34 onto the surface of the wafer, wherein the outer surface of the cleaning nozzle 34 comprises a conducting material (paragraph 49; Fig. 2). 
Tanaka et al. teach the invention substantially as claimed with the exception of supplying a flow of a mixture of air and an inert gas into the enclosure and further fails to teach vaporizing the cleaning fluid by heating the wafer with the wafer holder and passing the vapor generated by the cleaning fluid in the enclosure through an exhaust unit.  
 Nagashima et al. teach a substrate processing method comprising pretreating the wafer with a low humidity gas comprising dry air or an inert gas of nitrogen (paragraph 39) to prevent water marks and ensuring explosion proof against the high concentration volatile solvent (paragraph 32).  Nagashima et al. teach using the low humidity gas to purge the volatile solvent.  Nagashima further teaches treating the substrate with water and an organic solvent (IPA, low concentration) in chamber 10, wherein the substrate is then transferred in chamber 30 wherein the substrate is treated with a high concentration of IPA. Paragraph 42 teaches heating the high concentration of IPA with lamp 36A which heats the wafer and instantaneously vaporizes the liquid of the volatile solvent such that removing droplets of IPA are drawn and discharged through the gas discharging pipe 37, thereby drying the wafer surface.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Tanaka et al. to include supplying a mixture of air or an inert gas to the enclosure, and vaporizing the cleaning fluid on the wafer surface, as taught by Nagashima et al., for cleaning and drying the wafer surface and exhausting purged droplets of IPA from the wafer surface.  
Tanaka et al. in view of Nagashima et al. teach the invention substantially as claimed with the exception of rinsing the vapor passing through the exhaust unit with a mist.  Hsu et al. teach a method and apparatus for removing high boiling point volatile organic compounds from an air exhaust.  Hsu et al. teach an exhaust unit (Fig. 3) for use in connection with a semiconductor fabrication machine (col. 1, line 5) comprising a rinse nozzle 58 to rinse the vapor 86 passing through the exhaust unit 50 with water (col. 6, lines 29-30) to remove volatile organic compounds. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified  method of Tanaka et al. to include rinsing the vapor passing through the exhaust unit with a mist, as taught by Hsu et al., for purposes of removing volatile organic compounds from an exhaust gas. 
Tanaka et al. in view of Nagashima et al., and Hsu et al. teach the invention substantially as claimed with the exception of detecting attributes associated with the wafer and the flow of the mixture of air and an inert gas.  Brown et al. teach cleaning a substrate comprising oxygen and an inert gas (paragraph 6) followed by wet cleaning.  Paragraph 40 teaches two or more pre-treatment operating variables are selected (i.e. temperature) and optimized towards achieving two or more cleaning pre-treatment objectives.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Tanaka et al., to include detecting one or more attributes (i.e. temperature)  and supplying both an inert gas and air, as taught by Brown et al. for purposes for pretreating the wafer such that the desired level of cleanliness is achieved. Re claim 2, refer to the teachings of Brown et al.  Re claims 5-6, refer to Fig. 3 of Hsu et al. Fig. 3 teaches generating a mist with a  rinse nozzle 58 in the exhaust unit, wherein the rinsing the vapor comprises generating a mist from the nozzle 58 in the same direction as the vapor introduced from elements 62 and 86.    Re claim 7, refer to paragraph 49 of Tanaka et al.  Re claim 14, refer to paragraph 73 of Tanaka which teaches supplying a mist comprising a liquid and gas to the opposite side of the wafer. 
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US2011/0089137A1) in view of Nagashima et al. (EP2854163A1), Hsu et al. (US6280696B1), Brown et al. (US2014/0130825A1) and further in view of Auer et al. (5427608).
Tanaka et al. in view of Nagashima et al., Hsu et al., and Brown et al. teach the invention substantially as claimed with the exception of rinsing the vapor by generating a mist comprising a flow of a fluid and an inert gas.  Auer et al. an exhaust unit (Fig. 1) comprising two component nozzles (10, 11) for generating a mist by mixing a flow of fluid and a flow of gas (col. 6, lines 35-38, col. 6, lines 45-48). The limitations of diluting the vapor with the flow of another gas are met as a result of treatment of the gas stream with the mist. Absent of a showing of criticality and/or unexpected results, it would have been well within the level of the skilled artisan before the effective filing date of the claimed invention to have substituted the gas for commonly used inert gases, such as nitrogen, as taught by Nagashima et al., as recited above, for dilution and purging purposes. 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US2011/0089137A1) in view of Nagashima et al. (EP2854163A1), Hsu et al. (US6280696B1), Brown et al. (US2014/0130825A1) and further in view of Aigo (US5190064).
Tanaka et al. in view of Nagashima et al., Hsu et al., and Brown et al. teach the invention substantially  as claimed with the exception of the supplying an ionizer, corona discharges to the cleaning nozzle.
Aigo et al. teach an apparatus for washing a semiconductor comprising an ionizer 10 positioned in the enclosure which generates corona discharge to ionize surrounding air and neutralize charge within a washing apparatus (col. 2-3 bridging).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Tanaka et al., to include supplying an ionizer, as taught by Aigo et al., for purposes of neutralizing charge during the cleaning process. 
 Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US2011/0089137A1) in view of Nagashima et al. (EP2854163A1), Hsu et al. (US6280696B1), Brown et al. (US2014/0130825A1) and further in view of Waldmann et al. (US2015/0364388).
Tanaka et al. in view of Nagashima et al., Hsu et al., and Brown et al. teach detecting temperature but fails to teach an infrared sensor for detecting a thermal condition with the wafer.   Waldmann et al. teach  a substrate support assembly 112 comprising temperature sensors (paragraph 129) to detect the surface temperature of the wafer (paragraph 27).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Tanaka et al., to include an infra-red sensor, as taught by Waldmann et al. for purposes of detecting the surface temperature of the wafer. 
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US2011/0089137A1) in view of Nagashima et al. (EP2854163A1), Hsu et al. (US6280696B1), Brown et al. (US2014/0130825A1) and further in view of Chen et al. (US6401361).
Tanaka et al. in view of Nagashima et al., Hsu et al., and Brown et al. teach the invention substantially as claimed with the exception of detecting the concentration of the vapor after being rinsed and stopping the cleaning based on the concentration of the vapor. 
Chen teaches an apparatus for cleaning the wafer comprising an exhaust unit having a sensor 80 to detect the vapor concentration (col. 5, lines 55+) and further an alarm for further stopping the loading of the wafers based on the vapor concentration.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the modified method of Tanaka et al. to include detecting the concentration of the vapor, as taught by Chen et al., for purposes of stopping the cleaning of the wafer based on the vapor concentration. 
 Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US2011/0089137A1) in view of Nagashima et al. (EP2854163A1), Hsu et al. (US6280696B1), Brown et al. (US2014/0130825A1) and further in view of Miller et al.  (US2006/0183812).
Tanaka et al. in view of Nagashima et al., Hsu et al., and Brown et al. teach the invention substantially as claimed.  Specifically, Hsu et al. teach a packing medium 60 formed inside the exhaust unit 50. The prior art fails to teach an adsorption material coated on at least a part of an inner surface of an exhaust duct. 
Miller teaches an adsorbent coating formulation that can be applied to substrates, such as commercial vapor recovery operations (paragraphs 9, and 19-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the modified method of Tanaka et al. to include an adsorptive coating formulation, as taught by Miller et al. for the purposes of performing the same function of adsorbing vapor-phase contaminants with greater efficiency. 
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach the limitations of claim 8.  The examiner believes that “clap” should be “clamp”.  Claims 15 and 18 are allowable because they include the limitations of claim 8.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsai et al. teach a drying process for a wafer. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297. The examiner can normally be reached M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc